Citation Nr: 0204625	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  97-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a right knee injury and 
patellectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This action was originally before the Board of Veterans' 
Appeals (Board) on appeal of a July 1996 rating action from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied entitlement to 
an increased evaluation for the veteran's service-connected 
residuals of a right knee injury.  In a July 1998 decision, 
the Board remanded the issue of entitlement to an evaluation 
in excess of 20 percent for residuals of a right knee injury 
to the RO for additional development of the record.  In a 
January 2001 rating action, the RO restated the issues as 
evaluation of degenerative joint disease of the right knee 
and evaluation for status post right knee injury and 
patellectomy and determined that a 10 percent evaluation was 
warranted for each issue.  The requested development having 
been completed to the extent possible, the case has now been 
returned to the Board for further appellate consideration.  

The Board notes that in January 2001, the veteran sought to 
reopen his claim of entitlement to service connection for 
post-traumatic stress disorder.  This matter has not been 
addressed by the RO in a rating action and is therefore 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by mild degenerative 
changes without objective evidence of compensable limitation 
of motion or occasional exacerbations.  

2.  The veteran's service-connected status post right knee 
injury and patellectomy is manifested by no more than 
moderate recurrent subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2001).

2.  The criteria for a 20 percent evaluation for status post 
right knee injury and patellectomy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.71, Diagnostic Code 5257 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records and 
private treatment records.  The Board notes that the Richmond 
VA Medical Center has indicated that they have no treatment 
records for the veteran's right knee disability other than 
radiological reports, which have been associated with the 
claims folder.  The VA Medical Center in Winston-Salem has 
reported to the RO that they have no treatment records for 
this veteran other than compensation and pension examination 
reports, which have already been associated with the claims 
folder.  Significantly, despite several inquiry letters from 
the RO, no additional pertinent evidence has been identified 
by the veteran as relevant to the issues on appeal.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations for the right knee.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Additionally, the 
veteran was afforded a hearing before an Acting Member of the 
Board.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

The veteran was granted entitlement to service connection for 
a right knee disability in a June 1970 rating action.  The 
veteran most recently sought entitlement to an increased 
evaluation of his service-connected right knee disability in 
April 1996.  

A review of the relevant evidence of record reflects that VA 
treatment records dated from 1995 to 1997 demonstrate range 
of motion from zero to 110 degrees in the right knee with 
pain noted on extension.  The records also demonstrate 
complaints of constant knee pain and notations of swelling.  
A March 1995 radiological report noted minimal degenerative 
lipping.  A September 1996 magnetic resonance imaging (MRI) 
report reflects impressions of status post patellectomy and 
removal of medial meniscus appearance, normal appearance of 
lateral meniscus, and minimal degenerative changes with 
subcortical cystic changes of the lateral femoral condyle.  
The anterior cruciate ligaments, posterior cruciate ligament, 
lateral collateral ligaments, medial collateral ligaments, 
and muscular structures were noted as unremarkable.  A 
September 1996 radiological examination of the right knee 
revealed mild osteoarthritis of the right knee.  

Upon VA examination of the right knee dated in March 1997, 
the veteran reported that his knee swelled and "slipped 
out."  It was noted that the veteran reported falling 
sometimes and that his symptoms might happen two to three 
times per week.  The veteran reported that he had to have 
cortisone injections and his knee drained twice a month.  He 
also reported missing 24 days from work during the past year 
because of his knee.  Objectively, the examiner noted that 
the veteran favored his right leg in gait.  The knee flexed 
to 115 degrees.  There was mild to moderate tenderness on 
manipulation of the knee.  The veteran stated that he could 
not squat to the floor and come up.  The knee was stable as 
far as the ligaments were concerned.  There was a 1.5-inch 
atrophy of the thigh musculature on the right compared to the 
left at 2 inches above where the superior margin of the 
patella should be.  There was 0.5 inches of atrophy five 
inches above where the superior margin of the patella should 
be.  A diagnosis of status post injury of the knee, with 
seven subsequent operations including patellectomy, with 
marked symptomatology as noted.  It was noted that the knee 
was stable to examination.  Radiological examination of the 
right knee revealed calcification in the region of the 
anterior soft tissues of the knee which might represent 
calcification in the residual tendon.  There was mild 
narrowing of the medial joint space compartment, associated 
with squaring at the femoral and tibial portions of the joint 
consistent with mild degenerative change.  

At his March 1998 Board hearing, the veteran testified that 
his right knee had a tendency to pop out and to swell.  He 
stated that he was taking medications for the pain and 
inflammation, and that his job was in jeopardy since he could 
not take the pain medication while working because it made 
him drowsy.  The veteran testified that the pain was worse in 
the evening, but he did have pain and swelling in the 
mornings.  The veteran reported that he had fallen because of 
instability in his knee occurring about 7 days out of 30.  He 
also reported being issued a knee brace by a VA hospital, 
which he wore all day while at work.  The veteran testified 
that his knee tended to come out in a forward manner while 
wearing the brace.  He also testified to swelling on a daily 
basis, particularly when he removed the brace at night.  He 
testified to receiving treatment for the knee twice a month 
and to experiencing difficulty sleeping due to pain.  The 
veteran stated that knee pain woke him up five out of seven 
nights a week.  He reported that he had missed an average of 
two to three days of work a month due to his right knee pain, 
some due to treatment appointments and some due to pain. 

Private hospital records dated in May 1998 demonstrate that 
the veteran complained of right knee pain after striking his 
knee on the end of a desk.  It was noted that the veteran 
wore a knee brace.  It was noted that radiological 
examination was negative.  Physical examination revealed 
tenderness and pain in the medial aspect of the right knee 
and that the knee was stable with a negative Drawer sign.  A 
diagnosis of pain secondary to mild trauma to the right knee 
was noted.  The veteran was instructed to wear the knee brace 
and decrease weight bearing.  An excuse from work was given 
for 48 hours.  

Relevant VA treatment records dated in 1998 demonstrate a 
slight increase in dystrophic calcification upon radiological 
examination of the right knee.  Atherosclerosis was also 
noted.  Relevant VA treatment records dated in 1999 
demonstrate full range of motion with a questionable 
McMurray's sign.  The veteran complained of knee pain in 
October 1999, but physical examination revealed the knee was 
not red or swollen.  

Upon VA examination of the right knee dated in July 2000, the 
veteran reported that his knee was getting progressively 
worse.  Physical examination showed the veteran's gait was 
fairly acceptable.  The examiner noted the veteran sort of 
hyperextended the right knee in the standing phase and had 
sort of a short step, but it was not quite an antalgic gait.  
The legs were reasonably straight and the iliac crests were 
level.  There were multiple scars on the right knee.  There 
was a tumor in the middle portion of the medial parapatellar 
area.  Measurements of the thighs at 15 centimeters above the 
upper pole of the patella were 23 inches on the right side 
and 24 inches on the left side.  There was crepitus on 
motion, mainly in the medial compartment.  There was no 
effusion.  Lachman test and the anterior and posterior Drawer 
signs were negative.  There was some weakness and 
valgus/varus laxity, but there was no gross instability.  The 
rotation of the tibia and femur were preserved.  The veteran 
was tender diffusely, but most of the crepitus seemed to be 
in the medial compartment.  Range of motion in the right knee 
was noted as 140 degrees flexion and zero degrees extension.  
The examiner noted that he had reviewed the record which 
demonstrated seven operations to the right knee.  
Radiological examination revealed osteoarthritis of the right 
knee with about one millimeter of the medial joint line and 
two millimeters laterally.  It was noted the veteran had had 
a previous patellectomy and there were a few fragments that 
remained.  A diagnosis of status post right knee injury and 
patellectomy with residuals of osteoarthritis was noted.  The 
examiner noted that the veteran wore a Don joy knee brace to 
work and while standing for long periods of time because of 
instability, but opined that the veteran was able to do daily 
activities and his right knee disability had no effect on his 
current job as an aircraft mechanic.  The examiner also 
opined that the veteran was able to do ordinary activities 
and be employed.  The examiner noted the veteran was able to 
complete a normal range of motion and there was no pain, 
fatigue, or lack of endurance.  He noted some tenderness with 
crepitus on motion, but stated there was no other functional 
impairment.  Finally, the examiner noted the veteran did not 
report any flare-ups.  

VA treatment records dated in 2000 and 2001 demonstrate 
complaints of difficulty sleeping with impressions of 
dysthymia, rule out post-traumatic stress disorder, and 
notations of chronic right knee pain.  A July 2000 treatment 
record indicates that the veteran was working full time.  A 
November 2000 Agent Orange registry examination indicates 
that the extremities showed no edema, joint swelling, or 
pain.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran's service-connected status post right knee injury 
and patellectomy is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which contemplates recurrent subluxation or lateral 
instability of the knee.  The rating criteria provide that a 
10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability of the knee.  Moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent evaluation.  Severe recurrent 
subluxation or lateral instability of the knee warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 30 percent evaluation is the maximum evaluation 
allowed under this diagnostic code.  

The veteran's degenerative joint disease of the right knee is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated by 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for flexion limited to 30 degrees.  A 30 percent 
evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

After reviewing the evidence of record, the Board concludes 
that a 20 percent evaluation is warranted for the veteran's 
service connected post-operative residuals of a right knee 
injury and patellectomy.  Although the medical evidence 
demonstrates no objective findings of lateral instability in 
the right knee, the veteran has complained of his knee 
"slipping out" and he has been provided with a knee brace 
by VA.  The veteran has complained of knee pain with 
swelling, and objective evidence of tenderness with crepitus 
on motion and valgus/varus laxity has been noted.  With all 
reasonable doubt resolved in favor of the veteran, the Board 
concludes that this evidence more nearly approximates to a 20 
percent evaluation in that it demonstrates moderate recurrent 
subluxation of the right knee.  The medical evidence does not 
demonstrate objective findings of severe recurrent 
subluxation or lateral instability.  The veteran has reported 
that his knee slips out 2 to 3 times per week and 
objectively, no more than moderate tenderness on manipulation 
of the knee.  The Board finds that this evidence does not 
demonstrate entitlement to a 30 percent evaluation.  

The Board further concludes that an evaluation in excess of 
10 percent is not warranted for degenerative joint disease of 
the right knee.  The medical evidence demonstrates 
osteoarthritis in the right knee, but no compensable 
limitation of motion.  Treatment records demonstrate some 
tenderness or pain with extension and mild to moderate 
tenderness with manipulation.  Radiological reports indicate 
minimal degenerative changes and mild osteoarthritis of the 
right knee.  The medical records do not demonstrate 
complaints or findings relevant to occasional or frequent 
exacerbations.  Thus, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.  In fact, 
treatment records document only one incident of exacerbation 
of the right knee, which occurred when the veteran struck his 
knee on a desk.  Furthermore, the July 2000 VA examiner noted 
the veteran reported no flare-ups.  That finding is 
consistent with the medical evidence of record which reflects 
complaints of pain on a constant basis, but no report of 
flare-ups or exacerbations.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has also held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As previously noted, 38 
C.F.R. §§ 4.40 and 4.45 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  

In this regard, the Board notes that the July 2000 VA 
examiner opined that the veteran was able to do daily 
activities and be employed.  He noted the veteran had full 
range of motion with no pain, fatigue, or lack of endurance.  
The examiner also noted the veteran had no other functional 
impairment than some tenderness with crepitus on motion and 
the veteran did not report any flare-ups.  A July 2000 
treatment record notes the veteran was working full-time and 
a November 2000 Agent Orange registry examination noted no 
edema, joint swelling, or pain in the lower extremities.  The 
aforementioned evidence is consistent with earlier evidence 
of record demonstrating mild to moderate tenderness on 
manipulation, a stable knee, and no redness or swelling of 
the knee.  This symptomatology is contemplated by the 10 
percent evaluation assigned for degenerative joint disease of 
the right knee in the absence of compensable limitation of 
motion. 

Furthermore, Diagnostic Code 5257, is not a code predicated 
solely on loss of range of motion, therefore 38 C.F.R. §§ 
4.40 and 4.45 regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In any 
event, in light of the July 2000 VA examiner's conclusion 
that the veteran was able to do normal activities and had no 
functional impairment other than tenderness with crepitus on 
motion as well as the medical evidence characterizing the 
veteran's degenerative changes as mild, the Board concludes 
an additional evaluation due to pain is not warranted.  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's right knee disability 
results in marked interference with employment or frequent 
periods of hospitalization.  The record indicates that the 
veteran is employed full time and he has reported missing 
only two to three days of work per month due to his service-
connected right knee.  Additionally, the July 2000 VA 
examiner opined that the veteran's knee disability had no 
effect on his current job and he was able to be employed.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  







ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  

Entitlement to a 20 percent evaluation for status post right 
knee injury and patellectomy is granted, subject to the 
regulations governing the payment of monetary benefits.  



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

